Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of the reinforcing member for improving durability of a structure which receives an external force in claim 1 including especially the construction of the wherein the restricting portion comprises a body portion, which restricts a shift in position of the reinforcing portion on the basis of the restricting portion, a first fixing portion, which fixes the body portion provisionally to the structure, and a second fixing portion which fixes the body portion to the structure wherein the body portion is fixed provisionally to the structure by the first fixing portion and then is fixed to the structure by the second fixing portion wherein the second fixing portion does not fix the body portion to the structure in a first state and fixes the body portion to the structure in a second state, and wherein the body portion is fixed provisionally to the structure by the first fixing portion and then is fixed to the structure due to a change of the second fixing portion from the first state to the second state  is not taught nor is fairly suggested by the prior art of record. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612